Citation Nr: 1026487	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether recoupment of special separation benefits in the amount 
of $46,523.56 is proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1975 to February 1976 
and March 1978 to September 1992.  

By letter dated in May 2006, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina informed 
the Veteran that while he had been granted service connection and 
compensable evaluations for various disabilities, his VA 
compensation benefits were being withheld because he had received 
separation pay upon his discharge from service.  The Veteran 
filed a timely appeal to the Board of Veteran's Appeals (Board) 
regarding the withholding of his VA compensation benefits.  

In November 2008, a video conference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of that 
hearing is of record.

The Board denied the benefit sought on appeal in January 2009.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court), and in January 2010, the 
Court issued a memorandum decision vacating the January 2009 
Board decision and remanding the matter for further proceedings 
consistent with the memorandum decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim.

As noted by the Court, after the Board last issued a decision on 
this matter, the VA regulation pertaining to concurrent benefits 
and elections, 38 C.F.R. § 3.700, was amended.  See 74 Fed. Reg. 
26,956 (June 5, 2009).  Specifically, the regulation was amended 
so that VA would recoup from disability compensation an amount 
equal to the total amount of special separation benefits less the 
amount of Federal income tax withheld from such pay when special 
separation benefits were made on or after December 5, 1991 (as 
opposed to VA recouping the entire amount of the special 
separation benefits regardless of Federal income tax withheld, as 
it does when benefits were made prior to that date).  The 
previous version of 38 C.F.R. § 3.700 only allowed a deduction of 
the amount of Federal income tax withheld from special separation 
benefits when the special separation benefits were paid on or 
after September 30, 1996.  See 38 C.F.R. § 3.700 (2008).  The 
regulatory change is particularly important in this case as the 
Veteran received payment of special separation benefits in 
September 1992.  

The record does not include any information about how much 
Federal income tax was withheld from the Veteran's special 
separation benefits.  Thus, the case must be remanded so that 
this information can be obtained.

In addition, the Board notes the case of Majeed v. Nicholson, 19 
Vet. App. 525 (2006).  In this case, the Court held that 
recoupment is tied to whether the disability compensation being 
paid is associated with the period of service for which 
separation pay was awarded.  Majeed, 19 Vet. App. at 529.  The 
Veteran had two periods of active service.  On remand, the RO 
should address which of the Veteran's service-connected 
disabilities is associated with the period of service for which 
he was awarded special separation benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Verify through official sources the 
amount of Federal income tax withheld from 
the special separation benefits paid to the 
Veteran in 1992.  

2.  Please send the Veteran a letter asking 
that he provide any official documentation 
pertaining to Federal income taxes withheld 
from his payment of special separation 
benefits in 1992.  Examples of official 
documents include W-2 Forms and Military 
Leave and Earning Statements.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  In 
readjudicating the claim, the RO/AMC should 
address which of the Veteran's service-
connected disabilities is associated with the 
period of service for which he was awarded 
special separation benefits.  If the benefit 
sought on appeal remains denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

